Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial office action based on the application filed on March 24th, 2020, which claims 1-40 are presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status of Claims
Claims 1-40 are pending in the application and have been examined below.
Claims 1-20 are preliminarily canceled.
Claims 21, 29, and 35 are presented in independent form.
Claims 23-24 and 31-32 are objected.
Information Disclosure Statement
The information disclosure statements filed on March 24th, 2020 and October 28th, 2020 comply with the provisions of 37 CFR 1.97, 1.98. The complied IDS have been placed in the application file and the information referred to therein has been considered as to the merits. 

Claim Objections
Claims 26 and 37 are objected to because of the following informalities: 
Claim 26 recites the limitation "the operations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the operations" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Allowable Subject Matter
Both claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  .
Claims 21, 28, 37 in view of Yashayeva and Wise are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,621,077.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yashayeva and Wise into the teachings of Liu because that would have produced an output by iterating through the plurality of cells when there are statements in one or more cells of the scenario description which include parameters as suggested by Yashayeva (See par. [0051]) and provided hierarchical bipartite graph (HBG) such that data structure is used to model the relationship between the Test information and the Failure information as suggested by Wise (See Col. 2, lines 42-55).
INSTANT APPLICATION
16/828555
PATENT NO.
10,621,077
Claim 21:
A system, comprising: 
a processor; and a memory, accessible by the processor, the memory storing instructions, that when executed by the processor, cause the processor to perform operations comprising: 
determining respective mappings between a plurality of software tests executed against a software product to debug the software product and a plurality of code units of the software product and a plurality of data units used by the software product in one or more databases; 










Claim 28: wherein the plurality of data units comprise one or more table structures in the one or more databases that organize data in the one or more databases, or the data in the one or more databases is organized by the one or more table structures, or both
Claim 37: wherein the operations comprise selecting a set of software tests from the plurality of software tests with respective mappings to a particular code unit of the plurality of code units that changed, or a particular data unit of the plurality of data units that changed, or both, as a result of the software product being modified from the first version to the second version












generating a task graph based on the respective mappings, wherein the task graph comprises one or more dependencies between the plurality of software tests, the plurality of code units, and the plurality of data units; 
determining a hierarchy of potential error sources in the software product based on the task graph, wherein the hierarchy of potential error sources comprise one or more code units of the plurality of code units, one or more data units of the plurality of data units, or both; and 
transmitting a graphical representation of the hierarchy of potential error sources to one or more computing devices for display.
Claim 1:
A computing system comprising: 
a software product, wherein the software product includes a plurality of code units and accesses a plurality of data units in a database; 
a processor; and a non-transitory computer readable storage medium having stored thereon a plurality of software tests and instructions that, when executed by the processor, cause the processor to: 
execute the plurality of software tests on a first version of the software product; 
determine a first mapping between each respective software test of the plurality of software tests and one or more code units of the plurality of code units executed by each respective software test; 
determine a second mapping between each respective software test of the plurality of software tests and one or more data units of the plurality of data units in the database used by each respective software test, wherein the one or more data units comprise one or more table structures in the database that organize data in the database, the data in the database that is organized by the one or more table structures, or both; 

determine that, between a second version of the software product and the first version of the software product, a particular code unit of the one or more code units and a particular data unit of the one or more data units have changed; 
select, from the first mapping and the second mapping, a set of software tests from the plurality of software tests with mappings to the particular code unit that changed or the particular data unit that changed, wherein the set of software tests covers at least a threshold fraction of modifications to the software product from the first version to the second version in under a threshold amount of time; and 
execute the set of software tests on the second version of the software product.

Yashayeva discloses in FIG. 3 and par. [0053]




Wise discloses in FIGs. 4-12Col. 5 line 60 – Col. 7, line 30






Wise discloses in FIG. 3b and Col. 5, lines 40-59



Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25-30, and 33-40 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu et al. (US Publication No. 2017/0235661 – hereinafter, Liu – IDS filed 03/24/2020) in view of Yashayeva et al. (U.S. Pub. No. 2017/0300405– hereinafter, Yashayeva – IDS filed 03/24/2020) and further in view of Wise (US Patent No. 7,315,973 – hereinafter, Wise).
Regarding claim 21:
Liu discloses a system, comprising: a processor; and a memory, accessible by the processor, the memory storing instructions, that when executed by the processor, cause the processor to perform operations comprising: 
determining respective mappings between a plurality of software tests executed against a software product to debug the software product and a plurality of code units of the software product and a plurality of data units used by the software product in one or more databases (FIG. 2 and associated text, such as, “The data storage layer 206 may include one or more data objects 226 each having one or more data object components 216 such as attributes and/or behaviors. For example, the data objects may correspond to tables of a relational database, and the data object components may correspond to columns or fields of such tables.” (See par. [0065]). FIG. 3(a) and associated text, such as, “(a) a base process uses the current contents of a code base or source code (D1) to create a map that represents an association between a unit of the code base/source code and one or more units of a body of software testing code (D2) that are applicable to the unit of code base/source code (as illustrated by elements D1, D2, B1, and output D3) …Note also that the proposed change to the source code (D4) might affect the structure of the previously created source code to test map (D3)” (Emphasis added –See pars. [0068] – [0072]). FIG. 3(b)-(d) and associated text, such as, “As shown in FIG. 3(b), the initial source code/code base is used to determine which software tests contained in Software Test Code D2 are relevant to evaluating/validating Source Code D1. This is accomplished by inputting D1 and D2 into process or processor B1, which results in output D3, the ‘baseline’ Source Code-to-Test Map… FIG. 3(c) illustrates the data flow for a phase, stage or step of the inventive process wherein a proposed change to the Source Code D4 is evaluated to determine which software tests or software test modules would be used to validate/verify D4. As shown in the figure, a proposed change to the Source Code/Code Base (D4) is input to the test selection process B2 (along with inputs D3 and D3.1)” (Emphasis added –See pars. [0080] – [0082])); 
But, Liu does not explicitly teach:
generating a task graph based on the respective mappings, wherein the task graph comprises one or more dependencies between the plurality of software tests, the plurality of code units, and the plurality of data units; 
determining a hierarchy of potential error sources in the software product based on the task graph, wherein the hierarchy of potential error sources comprise one or more code units of the plurality of code units, one or more data units of the plurality of data units, or both; and 
transmitting a graphical representation of the hierarchy of potential error sources to one or more computing devices for display.
However, Yashayeva discloses:
generating a task graph based on the respective mappings, wherein the task graph comprises one or more dependencies between the plurality of software tests, the plurality of code units, and the plurality of data units (FIG. 13 and associated text, such as, “The execution order of the functional test corresponding to Sparkin scenario description 1301 is shown in box 1304. As shown in box 1305, two iterations of each of the code blocks mapped to the cells of the scenario are executed. The first iteration involves passing parameter values ‘Project 1’ and ‘Division A’ as arguments to code block E, whereas the second iteration involves passing parameter values ‘Project 2’ and ‘Division B’ as arguments to code block E.” (See par. [0053])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yashayeva into the teachings of Liu because that would have produced an output by iterating through 
In addition, Wise discloses:
determining a hierarchy of potential error sources in the software product based on the task graph, wherein the hierarchy of potential error sources comprise one or more code units of the plurality of code units, one or more data units of the plurality of data units, or both (FIGs. 4-12 and associated text, such as, “FIG. 4 is a diagram showing a high-level view of the HBG as a simple bipartite graph data base structure. The HBG is bipartite, which means it has two sides with vertices that connect only to vertices on the other side. Sides are referenced by letter ‘A’, ‘B’, and ‘C’, tetrapartite, etc. The current test picker of the present invention only requires two sides (i.e., bipartite). The HBG is a graph, which means it is composed of vertices connected via edges. The HBG is serialized to and from disk as a list of edges. The full graph is constructed in memory only… ” (See Col. 5 line 60 – Col. 7, line 30)); and 
transmitting a graphical representation of the hierarchy of potential error sources to one or more computing devices for display (“FIG. 3B is a pictographic diagram showing the details of the ‘testpicking’ process. The process is basically iterative having multiple simulation passes. For the first pass, a first simulation run 68 is prepared from test suite 60 and stress suite 62 using manual selection 64 or other approach such as automatic random generation, semi-random generation, etc. Simulation run 68 is presented to simulator 72 to conduct the first run. The simulation results 74 are extracted and presented to TestPicker Suite 66 for formation of the Hierarchical Bipartite Graph (HBG) as explained in detail below.” (See Col. 5, lines 40-59)).


Regarding claim 22:
The rejection of claim 21 is incorporated, Liu further discloses wherein the software product has been modified from a first version of the software product to a second version of the software product (FIG. 3(a) and associated text, such as, “Note also that the proposed change to the source code (D4) (a second version of the software producy) might affect the structure of the previously created source code to test map (D3).” (Emphasis added – See pars. [0072]). FIG. 3(c) and associated text, such as, “FIG. 3(c) illustrates the data flow for a phase, stage or step of the inventive process wherein a proposed change to the Source Code D4 is evaluated to determine which software tests or software test modules would be used to validate/verify D4. As shown in the figure, a proposed change to the Source Code/Code Base (D4) is input to the test selection process B2 (along with inputs D3 and D3.1).” (Emphasis added – See par. [0081])).

Regarding claim 25:
The rejection of claim 21 is incorporated, but Liu does not explicitly teach:
wherein the one or more dependencies are indicative of respective orders in which the plurality of code units are executed and the plurality of data units are accessed or modified in response to execution of the plurality of software tests.
However, Yashayeva further discloses:
wherein the one or more dependencies are indicative of respective orders in which the plurality of code units are executed and the plurality of data units are accessed or modified in response to execution of the plurality of software tests (FIG. 13 and associated text, such as, “The execution order of the functional test corresponding to Sparkin scenario description 1301 is shown in box 1304. As shown in box 1305, two iterations of each of the code blocks mapped to the cells of the scenario are executed. The first iteration involves passing parameter values ‘Project 1’ and ‘Division A’ as arguments to code block E, whereas the second iteration involves passing parameter values ‘Project 2’ and ‘Division B’ as arguments to code block E.” (See par. [0053])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yashayeva into the teachings of Liu because that would have produced an output by iterating through the plurality of cells when there are statements in one or more cells of the scenario description which include parameters as suggested by Yashayeva (See par. [0051]).

Regarding claim 26:
The rejection of claim 21 is incorporated, but Liu does not explicitly teach:
wherein the task graph comprises a graphical representation of the mapping, and wherein the operations comprise transmitting the task graph to the one or more computing devices for display.
However, Wise further discloses
wherein the task graph comprises a graphical representation of the mapping, and wherein the operations comprise transmitting the task graph to the one or more computing devices for display (“FIG. 3B is a pictographic diagram showing the details of the ‘testpicking’ process. The process is basically iterative having multiple simulation passes. For the first pass, a first simulation run 68 is prepared from test suite 60 and stress suite 62 using manual selection 64 or other approach such as automatic random generation, semi-random generation, etc. Simulation run 68 is presented to simulator 72 to conduct the first run. The simulation results 74 are extracted and presented to TestPicker Suite 66 for formation of the Hierarchical Bipartite Graph (HBG) as explained in detail below.” (See Col. 5, lines 40-59)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wise into the teachings of Liu because that would have provided hierarchical bipartite graph (HBG) such that data structure is used to model the relationship between the Test information and the Failure information as suggested by Wise (See Col. 2, lines 42-55).

Regarding claim 27:
The rejection of claim 21 is incorporated, Liu further discloses wherein the mapping comprises a first mapping between the plurality of software tests and the plurality of code units, and a second mapping between the plurality of software tests and the plurality of data units (FIG. 2 and associated text, such as, “The data storage layer 206 may include one or more data objects 226 each having one or more data object components 216 such as attributes and/or behaviors. For example, the data objects may correspond to tables of a relational database, and the data object components may correspond to columns or fields of such tables.” (See par. [0065]). FIG. 3(a) and associated text, such as, “(a) a base process uses the current contents of a code base or source code (D1) to create a map that represents an association between a unit of the code base/source code and one or more units of a body of software testing code (D2) that are applicable to the unit of code base/source code (as illustrated by elements D1, D2, B1, and output D3) …Note also that the proposed change to the source code (D4) might affect the structure of the previously created source code to test map (D3)” (Emphasis added –See pars. [0068] – [0072]). FIG. 3(b)-(d) and associated text, such as, “As shown in FIG. 3(b), the initial source code/code base is used to determine which software tests contained in Software Test Code D2 are relevant to evaluating/validating Source Code D1. This is accomplished by inputting D1 and D2 into process or processor B1, which results in output D3, the ‘baseline’ Source Code-to-Test Map… FIG. 3(c) illustrates the data flow for a phase, stage or step of the inventive process wherein a proposed change to the Source Code D4 is evaluated to determine which software tests or software test modules would be used to validate/verify D4. As shown in the figure, a proposed change to the Source Code/Code Base (D4) is input to the test selection process B2 (along with inputs D3 and D3.1)” (Emphasis added –See pars. [0080] – [0082])).

The rejection of claim 21 is incorporated, Liu further discloses wherein the plurality of data units comprise one or more table structures in the one or more databases that organize data in the one or more databases, or the data in the one or more databases is organized by the one or more table structures, or both  (FIG. 2 and associated text, such as, “The data storage layer 206 may include one or more data objects 226 each having one or more data object components 216 such as attributes and/or behaviors. For example, the data objects may correspond to tables of a relational database, and the data object components may correspond to columns or fields of such tables.” (See par. [0065])).

Regarding claim 29:
This is a method version of the rejected system claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

	Regarding claim 30:
The rejection of base claim 29 is incorporated. All the limitations of this claim have been noted in the rejection of claim 22, and is therefore rejected under similar rationale.




The rejection of base claim 29 is incorporated. All the limitations of this claim have been noted in the rejection of claim 26, and is therefore rejected under similar rationale.

Regarding claim 34:
The rejection of base claim 29 is incorporated. All the limitations of this claim have been noted in the rejection of claim 27, and is therefore rejected under similar rationale.

Regarding claim 35:
This is a non-transitory computer-readable medium version of the rejected system claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.

Regarding claim 36:
The rejection of base claim 35 is incorporated. All the limitations of this claim have been noted in the rejection of claim 22, and is therefore rejected under similar rationale.

Regarding claim 37:
The rejection of claim 36 is incorporated, Liu further discloses wherein the operations comprise selecting a set of software tests from the plurality of software tests with respective mappings to a particular code unit of the plurality of code units that changed, or a particular data unit of the plurality of data units that changed, or both, as a result of the software product being modified from the first version to the second version (FIG. 3(a) and associated text, such as, “(a) a base process uses the current contents of a code base or source code (D1) to create a map that represents an association between a unit of the code base/source code and one or more units of a body of software testing code (D2) that are applicable to the unit of code base/source code (as illustrated by elements D1, D2, B1, and output D3); and (b) a repeatable secondary process that iteratively determines one or more incremental changes to the map and to the utilized software testing code caused by a proposed change to the code base/source code (D4), followed by providing one or more of the changes to the map, changes to the applicable units of software testing code, or changes to the source code back into the base process to generate updated base process elements for the next iteration/cycle of the overall process (as illustrated by elements D4, D6, B3, and output D7, along with the feedback processes suggested by the arrows between D6 and D1, between D7 and B3, and between B3 and D3). In both the base process and subsequent iterations of the secondary process, software code (the code base/source code and/or a proposed change to the code base/source code) is used as an input to a process that determines which tests contained in the software test code (D2) are used to validate or verify the validity/correctness of the input code (as illustrated by elements D4, B2, and D3) so that appropriate software tests (D5) can be executed (as illustrated by B4)” (Emphasis added – See pars. [0068] – [0071]). FIG. 3(c) and associated text, such as, “As shown in the figure, a proposed change to the Source Code/Code Base determines the set of applicable tests or test code that would be used to evaluate D4, producing D5 as an output. This set of tests can then be executed by process or processor B4. As noted, this set of tests is expected to be smaller in many (if not most) cases than the set used to evaluate the entire Source Code/Code Base D1. Note that the output of B2 (i.e., D5) represents the set of tests needed to evaluate the proposed change D4, and is based on the ‘map’ that was generated by considering the relationship(s) between D1 and D2.” (Emphasis added – See par. [0081])).

Regarding claim 38:
The rejection of claim 36 is incorporated, Liu further discloses wherein the operations comprise executing the set of software tests against the second version of the software product (FIG. 3(a) and associated text, such as, “(In both the base process and subsequent iterations of the secondary process, software code (the code base/source code and/or a proposed change to the code base/source code) is used as an input to a process that determines which tests contained in the software test code (D2) are used to validate or verify the validity/correctness of the input code (as illustrated by elements D4, B2, and D3) so that appropriate software tests (D5) can be executed (as illustrated by B4)” (Emphasis added – See pars. [0068] – [0071])).

Regarding claim 39:
The rejection of claim 36 is incorporated, but, Liu does not explicitly teach:
wherein the set of software tests comprise one or more combinations of parallelizable software tests.
However, Yashayeva further discloses
wherein the set of software tests comprise one or more combinations of parallelizable software tests (“FIG. 13 and associated text, such as,The first iteration involves passing parameter values "Project 1" and "Division A" as arguments to code block E, whereas the second iteration involves passing parameter values "Project 2" and "Division B" as arguments to code block E. As an alternative to passing the parameter values as arguments, an identifier of the iteration can be passed to the relevant code blocks, and the code blocks can be configured to query the parameter values table or other equivalent data structure which stores the parameter values.” (See par. [0053])).

Regarding claim 40:
The rejection of base claim 35 is incorporated. All the limitations of this claim have been noted in the rejection of claim 25, and is therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        June 28th, 2021